         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 1 of 32



                              Measured    Processing    1 Extra   2 Extra   3 Extra
                              Volume:     Score:        Day:      Days:     Days:
                              Inbound     Inbound       Inbound   Inbound   Inbound
Date       District           Ballots     Ballots       Ballots   Ballots   Ballots

 11/4/2020 ALABAMA                    3        66.67%    66.67% 100.00% 100.00%
 11/4/2020 ALASKA                   631        89.86%    90.33% 90.49% 90.49%
 11/4/2020 ALBANY                   806        93.80%    96.28% 98.76% 98.76%

 11/4/2020 APPALACHIAN              164        82.32%    84.76%    94.51%    95.73%
 11/4/2020 ARIZONA                  243        91.36%    93.42%    94.65%    94.65%

 11/4/2020 ARKANSAS                  27        81.48%    92.59%    96.30%    96.30%
 11/4/2020 ATLANTA                  106        78.30%    78.30%    83.96%    84.91%

 11/4/2020 BALTIMORE               1968        92.38%    94.05%    97.87%    99.44%

 11/4/2020 BAY-VALLEY             16651        99.35%    99.44%    99.81%    99.83%
 11/4/2020 CAPITAL                 1025        96.88%    97.17%    98.63%    99.51%

 11/4/2020 CARIBBEAN                122        97.54%    98.36%    99.18%    99.18%

 11/4/2020 CENTRAL ILLINOIS         678        95.28%    96.31%    97.64%    97.94%

           CENTRAL
 11/4/2020 PENNSYLVANIA            1837        65.00%    71.64%    90.47%    95.32%

 11/4/2020 CENTRAL PLAINS           238        95.38%    97.06%    98.32%    98.32%
 11/4/2020 CHICAGO                 7515        51.35%    52.64%    53.25%    53.33%

           COLORADO/WYO
 11/4/2020 MING                     539        27.09%    43.78%    75.51%    84.42%

           CONNECTICUT
 11/4/2020 VALLEY                   470        89.15%    91.28%    98.09%    98.72%

 11/4/2020 DAKOTAS                   47        87.23%    93.62%    97.87%    97.87%
 11/4/2020 DALLAS                    35        80.00%    85.71%    91.43%    91.43%
 11/4/2020 DETROIT                  177        80.23%    85.31%    93.79%    94.35%

 11/4/2020 FT WORTH                  77        84.42%    87.01%    96.10%    97.40%

 11/4/2020 GATEWAY                  122        82.79%    86.07%    93.44%    95.08%

 11/4/2020 GREATER BOSTON          1182        94.16%    96.36%    98.05%    98.73%
          Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 2 of 32



                             Measured       Processing    1 Extra   2 Extra   3 Extra
                             Volume:        Score:        Day:      Days:     Days:
                             Inbound        Inbound       Inbound   Inbound   Inbound
Date       District          Ballots        Ballots       Ballots   Ballots   Ballots

 11/4/2020 GREATER INDIANA          14           92.86%    92.86%    92.86%    92.86%

           GREATER
 11/4/2020 MICHIGAN                 80           86.25%    91.25%    92.50%    93.75%


           GREATER S
 11/4/2020 CAROLINA                 77           83.12%    89.61%    90.91%    92.21%

 11/4/2020 GREENSBORO             1962           88.63%    89.60%    95.97%    96.94%


 11/4/2020 GULF ATLANTIC           187           85.03%    92.51%    96.26%    97.33%

 11/4/2020 HAWKEYE                 252           91.67%    92.86%    96.83%    96.83%

 11/4/2020 HONOLULU                 90           93.33%    95.56%    97.78%    97.78%

 11/4/2020 HOUSTON                 126           88.10%    89.68%    90.48%    92.06%

 11/4/2020 KENTUCKIANA              14           57.14%    64.29%    64.29%    64.29%

 11/4/2020 LAKELAND                276           96.01%    97.10%    98.91%    99.28%

 11/4/2020 LONG ISLAND            2470           97.09%    97.94%    98.79%    98.83%

 11/4/2020 LOS ANGELES           14619           99.07%    99.34%    99.48%    99.49%

 11/4/2020 LOUISIANA                    1       100.00% 100.00% 100.00% 100.00%

 11/4/2020 MID-AMERICA             150           91.33%    92.00%    96.67%    96.67%


 11/4/2020 MID-CAROLINAS           893           89.81%    91.15%    95.74%    95.97%

 11/4/2020 MISSISSIPPI              91           94.51%    94.51%    95.60%    95.60%

 11/4/2020 NEVADA SIERRA          4468           99.37%    99.57%    99.78%    99.80%

 11/4/2020 NEW YORK               2106           97.72%    98.20%    99.15%    99.19%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 3 of 32



                            Measured       Processing    1 Extra   2 Extra   3 Extra
                            Volume:        Score:        Day:      Days:     Days:
                            Inbound        Inbound       Inbound   Inbound   Inbound
Date       District         Ballots        Ballots       Ballots   Ballots   Ballots


           NORTHERN NEW
 11/4/2020 ENGLAND                     6        66.67%    66.67%    66.67%    66.67%

           NORTHERN NEW
 11/4/2020 JERSEY                2128           96.62%    97.65%    98.83%    98.87%

 11/4/2020 NORTHERN OHIO         1356           94.32%    94.40%    98.08%    98.23%

           NORTHERN
 11/4/2020 VIRGINIA              1972           92.49%    93.61%    96.10%    96.91%

 11/4/2020 NORTHLAND               67           95.52%    98.51%    98.51%    98.51%

 11/4/2020 OHIO VALLEY            828           90.34%    91.79%    98.67%    99.28%

 11/4/2020 OKLAHOMA                    4        75.00%    75.00%    75.00%    75.00%


           PHILADELPHIA
 11/4/2020 METROPO                960           76.04%    81.04%    92.92%    95.10%

 11/4/2020 PORTLAND              1270           97.72%    98.90%    99.37%    99.69%

 11/4/2020 RICHMOND              1195           95.48%    96.23%    97.82%    98.24%

 11/4/2020 RIO GRANDE              48           87.50%    89.58%    93.75%    93.75%

 11/4/2020 SACRAMENTO           11982           97.96%    98.06%    98.16%    98.16%


 11/4/2020 SALT LAKE CITY        1321           98.71%    99.09%    99.55%    99.55%

 11/4/2020 SAN DIEGO            26592           99.81%    99.89%    99.93%    99.93%


 11/4/2020 SAN FRANCISCO         4935           98.66%    98.97%    99.07%    99.09%

 11/4/2020 SANTA ANA             7611           99.13%    99.17%    99.22%    99.24%
 11/4/2020 SEATTLE              14070           99.45%    99.65%    99.79%    99.81%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 4 of 32



                              Measured    Processing    1 Extra   2 Extra   3 Extra
                              Volume:     Score:        Day:      Days:     Days:
                              Inbound     Inbound       Inbound   Inbound   Inbound
Date       District           Ballots     Ballots       Ballots   Ballots   Ballots

 11/4/2020 SIERRA COASTAL          1423        86.09%    87.07%    87.14%    87.14%

 11/4/2020 SOUTH FLORIDA             66        84.85%    87.88%    92.42%    92.42%

 11/4/2020 SOUTH JERSEY             970        92.58%    94.02%    95.36%    95.57%

 11/4/2020 SUNCOAST                 264        88.64%    90.53%    93.94%    95.45%

 11/4/2020 TENNESSEE                121        80.17%    90.08%    95.04%    96.69%
 11/4/2020 TRIBORO                 2916        94.31%    94.68%    95.44%    95.47%

 11/4/2020 WESTCHESTER             1096        88.96%    91.51%    98.54%    98.72%

           WESTERN NEW
 11/4/2020 YORK                     486        95.68%    96.30%    97.53%    97.74%


           WESTERN
 11/4/2020 PENNSYLVANIA             706        85.84%    88.95%    98.02%    98.44%

 11/5/2020 ALABAMA                    2        50.00%    50.00%    50.00%    50.00%
 11/5/2020 ALASKA                   167        83.23%    85.63%    88.02%    89.82%
 11/5/2020 ALBANY                   391        92.84%    95.91%    96.68%    99.74%

 11/5/2020 APPALACHIAN              127        61.42%    75.59%    84.25%    93.70%
 11/5/2020 ARIZONA                  408        93.87%    93.87%    94.61%    96.32%

 11/5/2020 ARKANSAS                  13        92.31%    92.31% 100.00% 100.00%
 11/5/2020 ATLANTA                   99        92.93%    92.93% 93.94% 94.95%

 11/5/2020 BALTIMORE                510        66.27%    78.82%    82.75%    94.90%

 11/5/2020 BAY-VALLEY              2452        97.76%    97.88%    98.78%    98.98%
 11/5/2020 CAPITAL                  335        84.78%    88.36%    94.63%    97.91%

 11/5/2020 CARIBBEAN                 19       100.00% 100.00% 100.00% 100.00%

 11/5/2020 CENTRAL ILLINOIS         205        83.90%    88.29%    90.24%    91.22%

           CENTRAL
 11/5/2020 PENNSYLVANIA             617        42.95%    61.59%    65.80%    85.58%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 5 of 32



                             Measured       Processing    1 Extra   2 Extra   3 Extra
                             Volume:        Score:        Day:      Days:     Days:
                             Inbound        Inbound       Inbound   Inbound   Inbound
Date      District           Ballots        Ballots       Ballots   Ballots   Ballots

 11/5/2020 CENTRAL PLAINS           71           76.06%    85.92%    85.92%    87.32%
 11/5/2020 CHICAGO                3612           71.18%    71.68%    72.29%    72.92%

           COLORADO/WYO
 11/5/2020 MING                    227           50.66%    53.30%    58.15%    64.32%

           CONNECTICUT
 11/5/2020 VALLEY                  318           90.25%    93.40%    94.65%    95.28%

 11/5/2020 DAKOTAS                  46           78.26%    80.43%    93.48%    93.48%
 11/5/2020 DALLAS                   17           88.24%    88.24%    88.24%    88.24%
 11/5/2020 DETROIT                 124           86.29%    87.90%    90.32%    94.35%

 11/5/2020 FT WORTH                     9        77.78%    77.78%    77.78%    77.78%

 11/5/2020 GATEWAY                  48           77.08%    81.25%    81.25%    87.50%

 11/5/2020 GREATER BOSTON          616           90.75%    91.72%    94.97%    97.24%

 11/5/2020 GREATER INDIANA          12           83.33%    83.33%    83.33%    83.33%

           GREATER
 11/5/2020 MICHIGAN                 64           85.94%    87.50%    93.75%    98.44%


           GREATER S
 11/5/2020 CAROLINA                 46           71.74%    71.74%    78.26%    80.43%

 11/5/2020 GREENSBORO              475           56.21%    59.58%    62.11%    83.37%


 11/5/2020 GULF ATLANTIC           139           71.22%    72.66%    81.29%    92.09%

 11/5/2020 HAWKEYE                 166           74.70%    83.73%    87.95%    92.17%

 11/5/2020 HONOLULU                282           85.82%    89.01%    95.39%    98.94%

 11/5/2020 HOUSTON                  49           73.47%    73.47%    79.59%    85.71%

 11/5/2020 KENTUCKIANA                  9        11.11%    11.11%    33.33%    44.44%
          Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 6 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots

 11/5/2020 LAKELAND               77           89.61%    96.10%    96.10%    96.10%

 11/5/2020 LONG ISLAND           635           92.13%    97.17%    97.95%    98.27%

 11/5/2020 LOS ANGELES          2781           98.42%    98.53%    98.78%    99.10%

 11/5/2020 LOUISIANA                  1         0.00%     0.00%     0.00%     0.00%

 11/5/2020 MID-AMERICA            85           75.29%    82.35%    84.71%    88.24%


 11/5/2020 MID-CAROLINAS         299           80.27%    83.28%    89.30%    92.64%

 11/5/2020 MISSISSIPPI            27           85.19%    85.19%    88.89%    96.30%

 11/5/2020 NEVADA SIERRA         593           97.81%    97.98%    98.48%    99.83%

 11/5/2020 NEW YORK              455           96.70%    96.92%    97.80%    98.02%


           NORTHERN NEW
 11/5/2020 ENGLAND                    3        66.67%    66.67%    66.67%    66.67%

           NORTHERN NEW
 11/5/2020 JERSEY               1296           97.30%    98.69%    98.84%    99.15%

 11/5/2020 NORTHERN OHIO         355           83.66%    92.68%    94.37%    97.18%

           NORTHERN
 11/5/2020 VIRGINIA              418           86.84%    90.91%    93.06%    94.02%

 11/5/2020 NORTHLAND              55           76.36%    87.27%    89.09%    94.55%

 11/5/2020 OHIO VALLEY           488           91.80%    92.21%    94.88%    98.16%

 11/5/2020 OKLAHOMA                   4        75.00%    75.00%    75.00%    75.00%


           PHILADELPHIA
 11/5/2020 METROPO               442           50.90%    64.93%    69.23%    92.99%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 7 of 32



                            Measured    Processing    1 Extra   2 Extra   3 Extra
                            Volume:     Score:        Day:      Days:     Days:
                            Inbound     Inbound       Inbound   Inbound   Inbound
Date       District         Ballots     Ballots       Ballots   Ballots   Ballots

 11/5/2020 PORTLAND               669        95.07%    95.52%    97.16%    98.80%

 11/5/2020 RICHMOND               543        83.79%    89.87%    92.45%    95.21%

 11/5/2020 RIO GRANDE              17        76.47%    76.47%    88.24% 100.00%

 11/5/2020 SACRAMENTO            2454        97.60%    97.88%    98.49%    98.66%


 11/5/2020 SALT LAKE CITY         896        97.10%    97.10%    98.10%    98.88%

 11/5/2020 SAN DIEGO             3307        98.67%    98.73%    99.24%    99.55%


 11/5/2020 SAN FRANCISCO         1090        98.17%    98.53%    98.90%    99.08%

 11/5/2020 SANTA ANA             1454        83.56%    84.11%    85.97%    86.73%
 11/5/2020 SEATTLE               2680        96.04%    96.19%    97.69%    98.54%

 11/5/2020 SIERRA COASTAL         965        97.93%    97.93%    98.55%    98.65%

 11/5/2020 SOUTH FLORIDA           84        60.71%    60.71%    75.00%    84.52%

 11/5/2020 SOUTH JERSEY           451        87.58%    93.57%    94.01%    96.01%

 11/5/2020 SUNCOAST               284        82.39%    82.39%    88.73%    94.37%

 11/5/2020 TENNESSEE               81        83.95%    86.42%    87.65%    97.53%
 11/5/2020 TRIBORO                719        89.01%    91.79%    95.41%    97.22%

 11/5/2020 WESTCHESTER            548        91.06%    95.99%    97.45%    99.09%

           WESTERN NEW
 11/5/2020 YORK                   244        90.16%    90.16%    95.08%    97.54%


           WESTERN
 11/5/2020 PENNSYLVANIA           440        86.36%    90.68%    94.32%    96.59%

 11/6/2020 ALABAMA                  1         0.00%     0.00%     0.00%     0.00%
 11/6/2020 ALASKA                  84        83.33%    91.67%    94.05%    96.43%
          Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 8 of 32



                              Measured      Processing     1 Extra    2 Extra    3 Extra
                              Volume:       Score:         Day:       Days:      Days:
                              Inbound       Inbound        Inbound    Inbound    Inbound
Date       District           Ballots       Ballots        Ballots    Ballots    Ballots
 11/6/2020 ALBANY                     164         82.93%     98.17%     98.17%     98.17%

 11/6/2020 APPALACHIAN                74         45.95%     85.14%     90.54%     91.89%
 11/6/2020 ARIZONA                   117         87.18%     93.16%     93.16%     94.02%

 11/6/2020 ARKANSAS                    2        100.00% 100.00% 100.00% 100.00%
 11/6/2020 ATLANTA                    91         72.53% 91.21% 91.21% 91.21%

 11/6/2020 BALTIMORE                 199         44.72%     61.81%     72.86%     76.88%

 11/6/2020 BAY-VALLEY                550         89.82%     96.36%     96.73%     97.82%
 11/6/2020 CAPITAL                   152         61.18%     92.76%     94.08%     94.08%

 11/6/2020 CARIBBEAN                   5         60.00%     60.00%     60.00%     60.00%

 11/6/2020 CENTRAL ILLINOIS           81         67.90%     82.72%     92.59%     93.83%

           CENTRAL
 11/6/2020 PENNSYLVANIA              354         47.46%     76.27%     85.03%     87.29%

 11/6/2020 CENTRAL PLAINS             34         70.59%     88.24%     88.24%     88.24%
 11/6/2020 CHICAGO                  1226         60.60%     68.35%     68.84%     69.25%

           COLORADO/WYO
 11/6/2020 MING                      243         41.56%     73.25%     73.66%     74.07%

           CONNECTICUT
 11/6/2020 VALLEY                    130         77.69%     93.85%     95.38%     95.38%

 11/6/2020 DAKOTAS                    42         66.67%     83.33%     83.33%     90.48%
 11/6/2020 DALLAS                     10         40.00%     50.00%     50.00%     50.00%
 11/6/2020 DETROIT                   100         50.00%     76.00%     76.00%     77.00%

 11/6/2020 FT WORTH                   19         63.16%     73.68%     73.68%     73.68%

 11/6/2020 GATEWAY                    36         52.78%     66.67%     69.44%     72.22%

 11/6/2020 GREATER BOSTON            152         89.47%     96.05%     96.05%     96.05%

 11/6/2020 GREATER INDIANA             3         66.67%     66.67% 100.00% 100.00%
          Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 9 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots

           GREATER
 11/6/2020 MICHIGAN               59           66.10%    94.92%    94.92%    94.92%


           GREATER S
 11/6/2020 CAROLINA               19           63.16%    78.95%    78.95%    78.95%

 11/6/2020 GREENSBORO            118           60.17%    70.34%    71.19%    74.58%


 11/6/2020 GULF ATLANTIC          73           50.68%    93.15%    93.15%    94.52%

 11/6/2020 HAWKEYE                51           62.75%    84.31%    84.31%    84.31%

 11/6/2020 HONOLULU               92           55.43%    70.65%    70.65%    73.91%

 11/6/2020 HOUSTON                14           71.43%    92.86%    92.86%    92.86%

 11/6/2020 KENTUCKIANA            11           72.73%    72.73%    72.73%    72.73%

 11/6/2020 LAKELAND               28           60.71%    92.86%    92.86%    92.86%

 11/6/2020 LONG ISLAND           314           65.92%    84.39%    96.18%    97.77%

 11/6/2020 LOS ANGELES           541           90.39%    95.01%    95.01%    95.38%

 11/6/2020 LOUISIANA                  5        60.00%    60.00%    60.00%    60.00%

 11/6/2020 MID-AMERICA            28           57.14%    75.00%    78.57%    82.14%


 11/6/2020 MID-CAROLINAS         100           57.00%    84.00%    84.00%    94.00%

 11/6/2020 MISSISSIPPI            26           80.77%    96.15%    96.15%    96.15%

 11/6/2020 NEVADA SIERRA         136           94.85%    98.53%    98.53%    98.53%

 11/6/2020 NEW YORK              184           78.26%    94.02%    96.20%    97.28%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 10 of 32



                            Measured       Processing    1 Extra   2 Extra   3 Extra
                            Volume:        Score:        Day:      Days:     Days:
                            Inbound        Inbound       Inbound   Inbound   Inbound
Date       District         Ballots        Ballots       Ballots   Ballots   Ballots


           NORTHERN NEW
 11/6/2020 ENGLAND                     2       100.00% 100.00% 100.00% 100.00%

           NORTHERN NEW
 11/6/2020 JERSEY                 341           80.06%    90.62%    94.72%    95.31%

 11/6/2020 NORTHERN OHIO          120           50.83%    82.50%    90.00%    91.67%

           NORTHERN
 11/6/2020 VIRGINIA               209           64.59%    85.65%    88.52%    88.52%

 11/6/2020 NORTHLAND               35           62.86%    91.43%    91.43%    91.43%

 11/6/2020 OHIO VALLEY             74           59.46%    82.43%    82.43%    82.43%

 11/6/2020 OKLAHOMA                    6        33.33%    33.33%    33.33%    33.33%


           PHILADELPHIA
 11/6/2020 METROPO                231           61.90%    84.42%    86.15%    90.48%

 11/6/2020 PORTLAND               538           73.42%    86.43%    96.47%    97.03%

 11/6/2020 RICHMOND               343           68.22%    87.76%    92.71%    94.75%

 11/6/2020 RIO GRANDE              12           75.00%    91.67%    91.67%    91.67%

 11/6/2020 SACRAMENTO             350           91.71%    95.43%    95.43%    97.14%


 11/6/2020 SALT LAKE CITY         174           71.84%    90.80%    90.80%    92.53%

 11/6/2020 SAN DIEGO              599           92.65%    95.66%    95.99%    98.33%


 11/6/2020 SAN FRANCISCO          219           89.04%    95.43%    95.89%    96.80%

 11/6/2020 SANTA ANA              114           92.11%    96.49%    97.37%    98.25%
 11/6/2020 SEATTLE                584           72.09%    92.29%    92.98%    94.01%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 11 of 32



                              Measured       Processing    1 Extra   2 Extra   3 Extra
                              Volume:        Score:        Day:      Days:     Days:
                              Inbound        Inbound       Inbound   Inbound   Inbound
Date       District           Ballots        Ballots       Ballots   Ballots   Ballots

 11/6/2020 SIERRA COASTAL           220           82.73%    90.91%    90.91%    90.91%

 11/6/2020 SOUTH FLORIDA             49           59.18%    89.80%    89.80%    95.92%

 11/6/2020 SOUTH JERSEY             139           72.66%    87.05%    89.21%    92.09%

 11/6/2020 SUNCOAST                 108           75.93%    87.04%    87.04%    87.96%

 11/6/2020 TENNESSEE                 57           40.35%    80.70%    82.46%    82.46%
 11/6/2020 TRIBORO                  208           64.42%    79.81%    83.65%    85.10%

 11/6/2020 WESTCHESTER              182           78.57%    93.96%    95.05%    95.05%

           WESTERN NEW
 11/6/2020 YORK                     159           64.15%    89.94%    94.34%    96.23%


           WESTERN
 11/6/2020 PENNSYLVANIA             155           74.19%    92.90%    92.90%    94.19%

 11/7/2020 ALABAMA                    4           50.00%    75.00% 100.00% 100.00%
 11/7/2020 ALASKA                    43           65.12%    74.42% 76.74% 81.40%
 11/7/2020 ALBANY                    68           61.76%    83.82% 95.59% 95.59%

 11/7/2020 APPALACHIAN               39           20.51%    56.41%    94.87%    94.87%
 11/7/2020 ARIZONA                   77           76.62%    84.42%    85.71%    87.01%

 11/7/2020 ARKANSAS                   3           33.33%    66.67%    66.67%    66.67%
 11/7/2020 ATLANTA                   56           37.50%    76.79%    91.07%    91.07%

 11/7/2020 BALTIMORE                 94           59.57%    78.72%    90.43%    92.55%

 11/7/2020 BAY-VALLEY               168           79.17%    88.10%    95.24%    96.43%
 11/7/2020 CAPITAL                   68           73.53%    91.18%    94.12%    97.06%

 11/7/2020 CARIBBEAN                     3        66.67%    66.67%    66.67%    66.67%

 11/7/2020 CENTRAL ILLINOIS          30           60.00%    86.67%    90.00%    93.33%

           CENTRAL
 11/7/2020 PENNSYLVANIA             283           12.37%    26.15%    38.87%    40.99%
        Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 12 of 32



                             Measured       Processing    1 Extra   2 Extra   3 Extra
                             Volume:        Score:        Day:      Days:     Days:
                             Inbound        Inbound       Inbound   Inbound   Inbound
Date      District           Ballots        Ballots       Ballots   Ballots   Ballots

 11/7/2020 CENTRAL PLAINS           12           66.67%    66.67%    66.67%    66.67%
 11/7/2020 CHICAGO                 246           45.12%    64.23%    73.58%    73.58%

           COLORADO/WYO
 11/7/2020 MING                    320           18.44%    30.63%    48.13%    48.44%

           CONNECTICUT
 11/7/2020 VALLEY                   45           88.89%    95.56%    97.78%    97.78%

 11/7/2020 DAKOTAS                  18           38.89%    66.67%    77.78%    77.78%
 11/7/2020 DALLAS                    6           66.67%    83.33%    83.33%    83.33%
 11/7/2020 DETROIT                  42           52.38%    61.90%    61.90%    61.90%

 11/7/2020 FT WORTH                 13           92.31%    92.31% 100.00% 100.00%

 11/7/2020 GATEWAY                  15           73.33%    80.00%    86.67%    86.67%

 11/7/2020 GREATER BOSTON           58           77.59%    91.38%    94.83%    94.83%

 11/7/2020 GREATER INDIANA              2       100.00% 100.00% 100.00% 100.00%

           GREATER
 11/7/2020 MICHIGAN                 31           22.58%    67.74%    77.42%    77.42%


           GREATER S
 11/7/2020 CAROLINA                 16           56.25%    75.00%    93.75%    93.75%

 11/7/2020 GREENSBORO               42           47.62%    57.14%    76.19%    76.19%


 11/7/2020 GULF ATLANTIC            41           41.46%    73.17%    80.49%    80.49%

 11/7/2020 HAWKEYE                  17           58.82%    76.47%    94.12%    94.12%

 11/7/2020 HONOLULU                 28           50.00%    71.43%    85.71%    85.71%

 11/7/2020 HOUSTON                      7        57.14%    71.43%    71.43%    71.43%

 11/7/2020 KENTUCKIANA                  3       100.00% 100.00% 100.00% 100.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 13 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots

 11/7/2020 LAKELAND               23           65.22%    78.26%    82.61%    82.61%

 11/7/2020 LONG ISLAND            79           72.15%    83.54%    93.67%    96.20%

 11/7/2020 LOS ANGELES           198           90.40%    94.95%    95.96%    95.96%

 11/7/2020 LOUISIANA                  1       100.00% 100.00% 100.00% 100.00%

 11/7/2020 MID-AMERICA            19           47.37%    73.68%    78.95%    78.95%


 11/7/2020 MID-CAROLINAS          38           57.89%    68.42%    76.32%    76.32%

 11/7/2020 MISSISSIPPI                8        50.00%    75.00%    75.00%    75.00%

 11/7/2020 NEVADA SIERRA          52           88.46%    90.38%    94.23%    94.23%

 11/7/2020 NEW YORK                   2         0.00%     0.00%     0.00%     0.00%


           NORTHERN NEW
 11/7/2020 ENGLAND                    7        57.14%    57.14%    57.14%    57.14%

           NORTHERN NEW
 11/7/2020 JERSEY                 97           72.16%    87.63%    91.75%    91.75%

 11/7/2020 NORTHERN OHIO          63           44.44%    69.84%    95.24%    95.24%

           NORTHERN
 11/7/2020 VIRGINIA               84           44.05%    77.38%    95.24%    95.24%

 11/7/2020 NORTHLAND              11           72.73%    90.91%    90.91%    90.91%

 11/7/2020 OHIO VALLEY            40           47.50%    82.50%    90.00%    90.00%

 11/7/2020 OKLAHOMA                   2        50.00%    50.00%    50.00%    50.00%


           PHILADELPHIA
 11/7/2020 METROPO               116           24.14%    68.97%    81.90%    82.76%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 14 of 32



                            Measured    Processing    1 Extra   2 Extra   3 Extra
                            Volume:     Score:        Day:      Days:     Days:
                            Inbound     Inbound       Inbound   Inbound   Inbound
Date       District         Ballots     Ballots       Ballots   Ballots   Ballots

 11/7/2020 PORTLAND               229        55.02%    82.53%    93.89%    95.20%

 11/7/2020 RICHMOND                85        47.06%    74.12%    91.76%    92.94%

 11/7/2020 RIO GRANDE              11        81.82%    81.82%    90.91%    90.91%

 11/7/2020 SACRAMENTO             185        70.81%    72.97%    76.22%    76.22%


 11/7/2020 SALT LAKE CITY          34        64.71%    70.59%    73.53%    76.47%

 11/7/2020 SAN DIEGO              202        88.12%    92.08%    96.04%    96.53%


 11/7/2020 SAN FRANCISCO           48        79.17%    91.67%    91.67%    91.67%

 11/7/2020 SANTA ANA               71        90.14%    94.37%    97.18%    97.18%
 11/7/2020 SEATTLE                276        75.72%    91.30%    94.93%    95.29%

 11/7/2020 SIERRA COASTAL          87        86.21%    94.25%    94.25%    94.25%

 11/7/2020 SOUTH FLORIDA           29        58.62%    79.31%    89.66%    89.66%

 11/7/2020 SOUTH JERSEY            40        60.00%    82.50%    82.50%    82.50%

 11/7/2020 SUNCOAST                60        73.33%    80.00%    86.67%    86.67%

 11/7/2020 TENNESSEE                8        62.50%    87.50%    87.50%    87.50%
 11/7/2020 TRIBORO                120        65.83%    83.33%    90.00%    90.83%

 11/7/2020 WESTCHESTER             39        87.18%    92.31%    94.87%    94.87%

           WESTERN NEW
 11/7/2020 YORK                    58        48.28%    84.48%    98.28%    98.28%


           WESTERN
 11/7/2020 PENNSYLVANIA            49        71.43%    85.71%    85.71%    85.71%

 11/9/2020 ALABAMA                  6        66.67%    66.67%    66.67%    66.67%
 11/9/2020 ALASKA                  15        60.00%    66.67%    73.33%    80.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 15 of 32



                              Measured     Processing     1 Extra    2 Extra    3 Extra
                              Volume:      Score:         Day:       Days:      Days:
                              Inbound      Inbound        Inbound    Inbound    Inbound
Date       District           Ballots      Ballots        Ballots    Ballots    Ballots
 11/9/2020 ALBANY                     47         72.34%     91.49%     97.87%     97.87%

 11/9/2020 APPALACHIAN                17         5.88%     64.71%     64.71%     64.71%
 11/9/2020 ARIZONA                    63        74.60%     85.71%     92.06%     92.06%

 11/9/2020 ARKANSAS                    3        66.67% 100.00% 100.00% 100.00%
 11/9/2020 ATLANTA                    25        76.00% 84.00% 88.00% 88.00%

 11/9/2020 BALTIMORE                  64        70.31%     73.44%     85.94%     87.50%

 11/9/2020 BAY-VALLEY                 99        79.80%     91.92%     92.93%     93.94%
 11/9/2020 CAPITAL                    65        76.92%     83.08%     90.77%     92.31%

 11/9/2020 CARIBBEAN                   1       100.00% 100.00% 100.00% 100.00%

 11/9/2020 CENTRAL ILLINOIS           14        42.86%     57.14%     78.57%     78.57%

           CENTRAL
 11/9/2020 PENNSYLVANIA              151        19.87%     29.14%     56.29%     66.23%

 11/9/2020 CENTRAL PLAINS             13        69.23%     84.62%     84.62%     84.62%
 11/9/2020 CHICAGO                   137        30.66%     55.47%     60.58%     70.80%

           COLORADO/WYO
 11/9/2020 MING                      315        11.75%     35.24%     51.11%     68.25%

           CONNECTICUT
 11/9/2020 VALLEY                     58        70.69%     79.31%     86.21%     87.93%

 11/9/2020 DAKOTAS                    10        80.00%     90.00% 100.00% 100.00%
 11/9/2020 DALLAS                      4        75.00%     75.00% 100.00% 100.00%
 11/9/2020 DETROIT                    48        60.42%     64.58% 68.75% 75.00%

 11/9/2020 FT WORTH                    9        22.22%     33.33%     44.44%     44.44%

 11/9/2020 GATEWAY                    18        27.78%     38.89%     50.00%     55.56%

 11/9/2020 GREATER BOSTON             72        59.72%     75.00%     84.72%     86.11%

 11/9/2020 GREATER INDIANA             5        20.00%     20.00%     20.00%     20.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 16 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots

           GREATER
 11/9/2020 MICHIGAN               34           64.71%    82.35%    85.29%    85.29%


           GREATER S
 11/9/2020 CAROLINA               11           54.55%    63.64%    81.82%    81.82%

 11/9/2020 GREENSBORO             56           26.79%    32.14%    41.07%    46.43%


 11/9/2020 GULF ATLANTIC          35           51.43%    74.29%    80.00%    85.71%

 11/9/2020 HAWKEYE                27           51.85%    55.56%    66.67%    66.67%

 11/9/2020 HONOLULU               36           41.67%    55.56%    88.89%    91.67%

 11/9/2020 HOUSTON                12           33.33%    58.33%    58.33%    75.00%

 11/9/2020 KENTUCKIANA                9        44.44%    44.44%    55.56%    55.56%

 11/9/2020 LAKELAND                   9        66.67%    66.67%    77.78%    88.89%

 11/9/2020 LONG ISLAND            67           49.25%    58.21%    73.13%    73.13%

 11/9/2020 LOS ANGELES           143           85.31%    90.91%    93.01%    94.41%

 11/9/2020 LOUISIANA                  4        25.00%    25.00%    25.00%    25.00%

 11/9/2020 MID-AMERICA            10           70.00%    70.00%    80.00%    80.00%


 11/9/2020 MID-CAROLINAS          41           34.15%    51.22%    80.49%    87.80%

 11/9/2020 MISSISSIPPI                6        33.33%    66.67%    66.67%    66.67%

 11/9/2020 NEVADA SIERRA          38           84.21%    86.84%    86.84%    89.47%

 11/9/2020 NEW YORK              121           69.42%    89.26%    93.39%    95.04%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 17 of 32



                            Measured       Processing    1 Extra   2 Extra   3 Extra
                            Volume:        Score:        Day:      Days:     Days:
                            Inbound        Inbound       Inbound   Inbound   Inbound
Date       District         Ballots        Ballots       Ballots   Ballots   Ballots


           NORTHERN NEW
 11/9/2020 ENGLAND                     5        60.00%    80.00%    80.00%    80.00%

           NORTHERN NEW
 11/9/2020 JERSEY                  65           61.54%    75.38%    80.00%    80.00%

 11/9/2020 NORTHERN OHIO           48           60.42%    75.00%    87.50%    91.67%

           NORTHERN
 11/9/2020 VIRGINIA                80           36.25%    50.00%    70.00%    87.50%

 11/9/2020 NORTHLAND               14           42.86%    71.43%    78.57%    85.71%

 11/9/2020 OHIO VALLEY             44           65.91%    77.27%    84.09%    86.36%

 11/9/2020 OKLAHOMA                    3        33.33%    33.33%    33.33%    33.33%


           PHILADELPHIA
 11/9/2020 METROPO                163           56.44%    74.23%    84.66%    88.34%

 11/9/2020 PORTLAND               114           64.04%    76.32%    94.74%    95.61%

 11/9/2020 RICHMOND                72           48.61%    68.06%    84.72%    87.50%

 11/9/2020 RIO GRANDE              12           25.00%    41.67%    50.00%    50.00%

 11/9/2020 SACRAMENTO             244           88.11%    91.80%    95.08%    96.31%


 11/9/2020 SALT LAKE CITY          50           78.00%    86.00%    86.00%    86.00%

 11/9/2020 SAN DIEGO              104           71.15%    83.65%    85.58%    86.54%


 11/9/2020 SAN FRANCISCO           75           82.67%    92.00%    96.00%    96.00%

 11/9/2020 SANTA ANA               35           68.57%    77.14%    94.29%    97.14%
 11/9/2020 SEATTLE                176           53.98%    70.45%    82.39%    88.64%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 18 of 32



                              Measured       Processing    1 Extra   2 Extra   3 Extra
                              Volume:        Score:        Day:      Days:     Days:
                              Inbound        Inbound       Inbound   Inbound   Inbound
Date       District           Ballots        Ballots       Ballots   Ballots   Ballots

 11/9/2020 SIERRA COASTAL            69           75.36%    84.06%    86.96%    86.96%

 11/9/2020 SOUTH FLORIDA             15           40.00%    46.67%    60.00%    60.00%

 11/9/2020 SOUTH JERSEY              46           65.22%    71.74%    76.09%    80.43%

 11/9/2020 SUNCOAST                  42           35.71%    52.38%    57.14%    73.81%

 11/9/2020 TENNESSEE                 28           50.00%    71.43%    85.71%    89.29%
 11/9/2020 TRIBORO                   58           67.24%    75.86%    79.31%    81.03%

 11/9/2020 WESTCHESTER               72           66.67%    84.72%    88.89%    91.67%

           WESTERN NEW
 11/9/2020 YORK                      30           73.33%    83.33%    83.33%    90.00%


           WESTERN
 11/9/2020 PENNSYLVANIA              46           63.04%    71.74%    78.26%    82.61%

11/10/2020 ALABAMA                    4           25.00%    25.00%    50.00%    75.00%
11/10/2020 ALASKA                     9           55.56%    66.67%    66.67%    66.67%
11/10/2020 ALBANY                    13           61.54%    69.23%    69.23%    69.23%

11/10/2020 APPALACHIAN                8           37.50%    50.00%    50.00%    50.00%
11/10/2020 ARIZONA                   32           87.50%    87.50%    87.50%    87.50%

11/10/2020 ARKANSAS                   1            0.00%     0.00%     0.00%     0.00%
11/10/2020 ATLANTA                   12           58.33%    83.33%    83.33%    83.33%

11/10/2020 BALTIMORE                 22           86.36% 100.00% 100.00% 100.00%

11/10/2020 BAY-VALLEY                47           85.11%    89.36%    89.36% 89.36%
11/10/2020 CAPITAL                    8           62.50%    75.00%    75.00% 100.00%

11/10/2020 CENTRAL ILLINOIS              7        57.14%    85.71%    85.71%    85.71%

           CENTRAL
11/10/2020 PENNSYLVANIA              87           62.07%    70.11%    74.71%    80.46%

11/10/2020 CENTRAL PLAINS                4        25.00%    25.00%    25.00%    25.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 19 of 32



                             Measured     Processing     1 Extra    2 Extra    3 Extra
                             Volume:      Score:         Day:       Days:      Days:
                             Inbound      Inbound        Inbound    Inbound    Inbound
Date       District          Ballots      Ballots        Ballots    Ballots    Ballots
11/10/2020 CHICAGO                   51         47.06%     54.90%     82.35%     84.31%

           COLORADO/WYO
11/10/2020 MING                      44        15.91%     63.64%     72.73%     79.55%

           CONNECTICUT
11/10/2020 VALLEY                    18        88.89%     88.89%     88.89%     88.89%

11/10/2020 DAKOTAS                    6        16.67%     66.67%     83.33%     83.33%
11/10/2020 DALLAS                     6        16.67%     33.33%     50.00%     50.00%
11/10/2020 DETROIT                   17        64.71%     76.47%     82.35%     88.24%

11/10/2020 FT WORTH                   3        66.67%     66.67%     66.67%     66.67%

11/10/2020 GATEWAY                   10        20.00%     30.00%     30.00%     40.00%

11/10/2020 GREATER BOSTON            40        57.50%     70.00%     75.00%     82.50%

11/10/2020 GREATER INDIANA            5        60.00%     60.00%     60.00%     60.00%

           GREATER
11/10/2020 MICHIGAN                   9        44.44%     66.67%     77.78%     77.78%


           GREATER S
11/10/2020 CAROLINA                  51        86.27%     88.24%     88.24%     92.16%

11/10/2020 GREENSBORO                25        56.00%     68.00%     68.00%     72.00%


11/10/2020 GULF ATLANTIC            27         44.44%     62.96%     62.96%     62.96%

11/10/2020 HAWKEYE                    7        71.43%     85.71%     85.71%     85.71%

11/10/2020 HONOLULU                  11        54.55%     72.73%     72.73%     72.73%

11/10/2020 HOUSTON                    7        42.86%     57.14%     71.43%     71.43%

11/10/2020 KENTUCKIANA                2        50.00%     50.00%     50.00%     50.00%

11/10/2020 LAKELAND                   1         0.00%      0.00%      0.00%      0.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 20 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots

11/10/2020 LONG ISLAND                1         0.00% 100.00% 100.00% 100.00%

11/10/2020 LOS ANGELES            90           65.56%    83.33%    86.67%    87.78%

11/10/2020 LOUISIANA                  1       100.00% 100.00% 100.00% 100.00%

11/10/2020 MID-AMERICA                6        33.33%    33.33%    50.00%    50.00%


11/10/2020 MID-CAROLINAS          29           55.17%    68.97%    72.41%    79.31%

11/10/2020 MISSISSIPPI                1         0.00% 100.00% 100.00% 100.00%

11/10/2020 NEVADA SIERRA          16           75.00%    93.75% 100.00% 100.00%

11/10/2020 NEW YORK               11           90.91% 100.00% 100.00% 100.00%


           NORTHERN NEW
11/10/2020 ENGLAND                    1       100.00% 100.00% 100.00% 100.00%

           NORTHERN NEW
11/10/2020 JERSEY                 26           76.92%    88.46%    88.46%    88.46%

11/10/2020 NORTHERN OHIO          13           46.15%    84.62%    84.62%    84.62%

           NORTHERN
11/10/2020 VIRGINIA               18           61.11%    72.22%    83.33%    83.33%

11/10/2020 NORTHLAND                  6        50.00%    66.67%    66.67%    66.67%

11/10/2020 OHIO VALLEY            17           70.59%    88.24%    88.24%    88.24%

11/10/2020 OKLAHOMA                   1         0.00%     0.00%     0.00%     0.00%


           PHILADELPHIA
11/10/2020 METROPO                33           21.21%    30.30%    51.52%    66.67%

11/10/2020 PORTLAND               30           50.00%    70.00%    83.33%    83.33%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 21 of 32



                            Measured       Processing    1 Extra   2 Extra   3 Extra
                            Volume:        Score:        Day:      Days:     Days:
                            Inbound        Inbound       Inbound   Inbound   Inbound
Date       District         Ballots        Ballots       Ballots   Ballots   Ballots

11/10/2020 RICHMOND                12           50.00%    58.33%    75.00%    75.00%

11/10/2020 RIO GRANDE                  8        37.50%    62.50%    62.50%    62.50%

11/10/2020 SACRAMENTO             334           94.01%    98.80%    99.40%    99.40%


11/10/2020 SALT LAKE CITY          25           76.00%    88.00%    88.00%    92.00%

11/10/2020 SAN DIEGO               80           62.50%    85.00%    87.50%    95.00%


11/10/2020 SAN FRANCISCO           40           85.00%    85.00%    87.50%    87.50%

11/10/2020 SANTA ANA               15           60.00%    60.00%    60.00%    73.33%
11/10/2020 SEATTLE                 83           62.65%    73.49%    77.11%    79.52%

11/10/2020 SIERRA COASTAL          29           93.10%    93.10%    96.55% 100.00%

11/10/2020 SOUTH FLORIDA           10           50.00%    60.00%    60.00%    60.00%

11/10/2020 SOUTH JERSEY            23           56.52%    65.22%    65.22%    65.22%

11/10/2020 SUNCOAST                21           80.95%    90.48%    95.24%    95.24%

11/10/2020 TENNESSEE               10           40.00%    50.00%    50.00%    60.00%
11/10/2020 TRIBORO                 25           76.00%    76.00%    80.00%    84.00%

11/10/2020 WESTCHESTER             19           63.16%    89.47%    94.74%    94.74%

           WESTERN NEW
11/10/2020 YORK                    13           61.54%    61.54%    61.54%    69.23%


           WESTERN
11/10/2020 PENNSYLVANIA            10           60.00%    70.00%    70.00%    70.00%

11/12/2020 ALABAMA                  9           77.78%    77.78%    77.78%    77.78%
11/12/2020 ALASKA                   6           66.67%    66.67%    83.33%    83.33%
11/12/2020 ALBANY                  65           87.69%    89.23%    89.23%    89.23%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 22 of 32



                              Measured       Processing    1 Extra   2 Extra   3 Extra
                              Volume:        Score:        Day:      Days:     Days:
                              Inbound        Inbound       Inbound   Inbound   Inbound
Date       District           Ballots        Ballots       Ballots   Ballots   Ballots

11/12/2020 APPALACHIAN                4           25.00%    25.00%    25.00%    25.00%
11/12/2020 ARIZONA                   20           95.00%    95.00%    95.00%    95.00%

11/12/2020 ARKANSAS                   6           66.67%    66.67%    66.67%    66.67%
11/12/2020 ATLANTA                   46           82.61%    82.61%    82.61%    82.61%

11/12/2020 BALTIMORE                 40           70.00%    72.50%    77.50%    77.50%

11/12/2020 BAY-VALLEY                76           76.32%    77.63%    78.95%    80.26%
11/12/2020 CAPITAL                   25           84.00%    92.00%    92.00%    92.00%

11/12/2020 CARIBBEAN                     0 N/A             N/A       N/A       N/A

11/12/2020 CENTRAL ILLINOIS              9        77.78%    77.78%    77.78%    77.78%

           CENTRAL
11/12/2020 PENNSYLVANIA              74           21.62%    21.62%    21.62%    24.32%

11/12/2020 CENTRAL PLAINS             5           80.00%    80.00%    80.00%    80.00%
11/12/2020 CHICAGO                   68           27.94%    27.94%    41.18%    50.00%

           COLORADO/WYO
11/12/2020 MING                      57           17.54%    17.54%    35.09%    61.40%

           CONNECTICUT
11/12/2020 VALLEY                    30           76.67%    76.67%    76.67%    76.67%

11/12/2020 DAKOTAS                   17           64.71%    64.71%    64.71%    64.71%
11/12/2020 DALLAS                     6           66.67%    66.67%    66.67%    66.67%
11/12/2020 DETROIT                   34           64.71%    67.65%    67.65%    70.59%

11/12/2020 FT WORTH                  13           46.15%    46.15%    53.85%    53.85%

11/12/2020 GATEWAY                   13           46.15%    53.85%    53.85%    53.85%

11/12/2020 GREATER BOSTON            26           80.77%    80.77%    80.77%    84.62%

11/12/2020 GREATER INDIANA               3        66.67%    66.67%    66.67%    66.67%

           GREATER
11/12/2020 MICHIGAN                  17           76.47%    76.47%    82.35%    82.35%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 23 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots


           GREATER S
11/12/2020 CAROLINA               32           90.63%    93.75%    93.75%    93.75%

11/12/2020 GREENSBORO             20           60.00%    65.00%    75.00%    75.00%


11/12/2020 GULF ATLANTIC          14           78.57%    85.71%    85.71%    85.71%

11/12/2020 HAWKEYE                10           50.00%    50.00%    70.00%    70.00%

11/12/2020 HONOLULU               17           70.59%    76.47%    82.35%    82.35%

11/12/2020 HOUSTON                10           80.00%    80.00%    80.00%    80.00%

11/12/2020 KENTUCKIANA                4        50.00%    50.00%    75.00%    75.00%

11/12/2020 LAKELAND                   6        83.33%    83.33%    83.33%    83.33%

11/12/2020 LONG ISLAND            18           72.22%    72.22%    83.33%    83.33%

11/12/2020 LOS ANGELES           106           80.19%    80.19%    82.08%    82.08%

11/12/2020 LOUISIANA                  3        66.67%    66.67%    66.67%    66.67%

11/12/2020 MID-AMERICA            11           81.82%    81.82%    90.91%    90.91%


11/12/2020 MID-CAROLINAS          22           45.45%    50.00%    50.00%    54.55%

11/12/2020 MISSISSIPPI                6        66.67%    66.67%    66.67%    83.33%

11/12/2020 NEVADA SIERRA          13          100.00% 100.00% 100.00% 100.00%

11/12/2020 NEW YORK               25           84.00%    84.00%    92.00%    92.00%


           NORTHERN NEW
11/12/2020 ENGLAND                    8        75.00%    75.00%    75.00%    75.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 24 of 32



                            Measured       Processing    1 Extra   2 Extra   3 Extra
                            Volume:        Score:        Day:      Days:     Days:
                            Inbound        Inbound       Inbound   Inbound   Inbound
Date       District         Ballots        Ballots       Ballots   Ballots   Ballots

           NORTHERN NEW
11/12/2020 JERSEY                  30           56.67%    56.67%    70.00%    70.00%

11/12/2020 NORTHERN OHIO           16           68.75%    68.75%    81.25%    81.25%

           NORTHERN
11/12/2020 VIRGINIA                25           76.00%    76.00%    80.00%    84.00%

11/12/2020 NORTHLAND               11           81.82%    81.82%    81.82%    90.91%

11/12/2020 OHIO VALLEY             19           63.16%    63.16%    63.16%    68.42%

11/12/2020 OKLAHOMA                    7        42.86%    42.86%    57.14%    57.14%


           PHILADELPHIA
11/12/2020 METROPO                 49           71.43%    77.55%    83.67%    83.67%

11/12/2020 PORTLAND                46           89.13%    89.13%    93.48%    93.48%

11/12/2020 RICHMOND                25           68.00%    68.00%    68.00%    72.00%

11/12/2020 RIO GRANDE                  8        37.50%    37.50%    50.00%    50.00%

11/12/2020 SACRAMENTO             421           53.92%    54.87%    95.96%    96.20%


11/12/2020 SALT LAKE CITY          22           81.82%    86.36%    86.36%    90.91%

11/12/2020 SAN DIEGO               60           85.00%    86.67%    86.67%    90.00%


11/12/2020 SAN FRANCISCO           35           82.86%    82.86%    85.71%    85.71%

11/12/2020 SANTA ANA               19           73.68%    78.95%    84.21%    84.21%
11/12/2020 SEATTLE                113           79.65%    84.07%    90.27%    91.15%

11/12/2020 SIERRA COASTAL          39           89.74%    92.31%    92.31%    92.31%

11/12/2020 SOUTH FLORIDA               6        66.67%    66.67%    66.67%    66.67%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 25 of 32



                              Measured       Processing    1 Extra   2 Extra   3 Extra
                              Volume:        Score:        Day:      Days:     Days:
                              Inbound        Inbound       Inbound   Inbound   Inbound
Date       District           Ballots        Ballots       Ballots   Ballots   Ballots

11/12/2020 SOUTH JERSEY              41           70.73%    70.73%    75.61%    75.61%

11/12/2020 SUNCOAST                  22           68.18%    68.18%    72.73%    77.27%

11/12/2020 TENNESSEE                  8           25.00%    37.50%    37.50%    37.50%
11/12/2020 TRIBORO                   31           83.87%    83.87%    83.87%    87.10%

11/12/2020 WESTCHESTER               76           84.21%    84.21%    84.21%    85.53%

           WESTERN NEW
11/12/2020 YORK                      12           75.00%    75.00%    91.67%    91.67%


           WESTERN
11/12/2020 PENNSYLVANIA              17           76.47%    82.35%    88.24%    88.24%

11/13/2020 ALABAMA                       2        50.00% 100.00% 100.00% 100.00%
11/13/2020 ALASKA                        3       100.00% 100.00% 100.00% 100.00%
11/13/2020 ALBANY                        5        80.00% 80.00% 80.00% 80.00%

11/13/2020 APPALACHIAN                7           28.57%    71.43%    71.43%    71.43%
11/13/2020 ARIZONA                   32           90.63%    90.63%    90.63%    90.63%

11/13/2020 ARKANSAS                      1       100.00% 100.00% 100.00% 100.00%
11/13/2020 ATLANTA                       5        40.00% 60.00% 60.00% 60.00%

11/13/2020 BALTIMORE                 14           64.29%    92.86%    92.86%    92.86%

11/13/2020 BAY-VALLEY                27           74.07%    77.78%    77.78%    77.78%
11/13/2020 CAPITAL                   13           69.23%    84.62%    92.31%    92.31%

11/13/2020 CARIBBEAN                     1       100.00% 100.00% 100.00% 100.00%

11/13/2020 CENTRAL ILLINOIS              5        40.00%    40.00%    40.00%    60.00%

           CENTRAL
11/13/2020 PENNSYLVANIA              15           40.00%    40.00%    46.67%    46.67%

11/13/2020 CENTRAL PLAINS             6           33.33%    66.67%    66.67%    83.33%
11/13/2020 CHICAGO                   10           20.00%    90.00%    90.00%    90.00%
        Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 26 of 32



                             Measured       Processing    1 Extra   2 Extra   3 Extra
                             Volume:        Score:        Day:      Days:     Days:
                             Inbound        Inbound       Inbound   Inbound   Inbound
Date      District           Ballots        Ballots       Ballots   Ballots   Ballots

           COLORADO/WYO
11/13/2020 MING                     21           28.57%    66.67%    66.67%    66.67%

           CONNECTICUT
11/13/2020 VALLEY                   17          100.00% 100.00% 100.00% 100.00%

11/13/2020 DAKOTAS                      1       100.00% 100.00% 100.00% 100.00%
11/13/2020 DALLAS                       3         0.00%   0.00%   0.00%   0.00%
11/13/2020 DETROIT                      4        25.00% 75.00% 75.00% 75.00%

11/13/2020 FT WORTH                     4        25.00%    50.00%    50.00%    50.00%

11/13/2020 GATEWAY                      6        33.33%    50.00%    50.00%    50.00%

11/13/2020 GREATER BOSTON           16          100.00% 100.00% 100.00% 100.00%

11/13/2020 GREATER INDIANA              0 N/A             N/A       N/A       N/A

           GREATER
11/13/2020 MICHIGAN                     5        40.00%    80.00%    80.00%    80.00%


           GREATER S
11/13/2020 CAROLINA                 17           82.35%    82.35%    88.24%    88.24%

11/13/2020 GREENSBORO                   9        44.44%    55.56%    55.56%    55.56%


11/13/2020 GULF ATLANTIC            12           58.33%    66.67%    75.00%    75.00%

11/13/2020 HAWKEYE                      6        50.00%    50.00%    50.00%    50.00%

11/13/2020 HONOLULU                     6       100.00% 100.00% 100.00% 100.00%

11/13/2020 HOUSTON                      1         0.00% 100.00% 100.00% 100.00%

11/13/2020 KENTUCKIANA                  5        40.00%    60.00%    60.00%    60.00%

11/13/2020 LAKELAND                     4         0.00%    25.00%    25.00%    25.00%

11/13/2020 LONG ISLAND                  2       100.00% 100.00% 100.00% 100.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 27 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots

11/13/2020 LOS ANGELES            56           80.36%    85.71%    85.71%    85.71%

11/13/2020 LOUISIANA                  0 N/A             N/A       N/A       N/A

11/13/2020 MID-AMERICA                4        50.00%    50.00%    50.00%    50.00%


11/13/2020 MID-CAROLINAS              3        66.67%    66.67%    66.67%    66.67%

11/13/2020 MISSISSIPPI                4        50.00%    50.00%    50.00%    50.00%

11/13/2020 NEVADA SIERRA              8        50.00%    75.00%    75.00%    75.00%

11/13/2020 NEW YORK                   6        33.33%    66.67%    66.67%    66.67%


           NORTHERN NEW
11/13/2020 ENGLAND                    3         0.00%     0.00%     0.00%     0.00%

           NORTHERN NEW
11/13/2020 JERSEY                 14           64.29%    78.57%    78.57%    78.57%

11/13/2020 NORTHERN OHIO              5        60.00% 100.00% 100.00% 100.00%

           NORTHERN
11/13/2020 VIRGINIA                   6        66.67% 100.00% 100.00% 100.00%

11/13/2020 NORTHLAND                  5         0.00%    60.00%    60.00%    80.00%

11/13/2020 OHIO VALLEY                4        25.00%    75.00%    75.00%    75.00%

11/13/2020 OKLAHOMA                   2        50.00%    50.00%    50.00%    50.00%


           PHILADELPHIA
11/13/2020 METROPO                11           45.45%    54.55%    54.55%    54.55%

11/13/2020 PORTLAND               13           84.62%    84.62%    84.62%    84.62%

11/13/2020 RICHMOND               11           63.64%    72.73%    72.73%    81.82%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 28 of 32



                            Measured       Processing    1 Extra   2 Extra   3 Extra
                            Volume:        Score:        Day:      Days:     Days:
                            Inbound        Inbound       Inbound   Inbound   Inbound
Date       District         Ballots        Ballots       Ballots   Ballots   Ballots

11/13/2020 RIO GRANDE                  4        50.00%    75.00%    75.00%    75.00%

11/13/2020 SACRAMENTO             111           92.79%    95.50%    96.40%    97.30%


11/13/2020 SALT LAKE CITY              7        71.43%    85.71%    85.71%    85.71%

11/13/2020 SAN DIEGO               29          100.00% 100.00% 100.00% 100.00%


11/13/2020 SAN FRANCISCO           15           86.67%    86.67%    86.67%    86.67%

11/13/2020 SANTA ANA               12           83.33%    83.33%    83.33%    83.33%
11/13/2020 SEATTLE                 64           87.50%    90.63%    90.63%    92.19%

11/13/2020 SIERRA COASTAL          17           70.59%    70.59%    70.59%    70.59%

11/13/2020 SOUTH FLORIDA               3       100.00% 100.00% 100.00% 100.00%

11/13/2020 SOUTH JERSEY            31           80.65%    90.32%    90.32%    90.32%

11/13/2020 SUNCOAST                18           50.00%    61.11%    61.11%    61.11%

11/13/2020 TENNESSEE                   6        66.67%    83.33%    83.33%    83.33%
11/13/2020 TRIBORO                     6        50.00%    66.67%    66.67%    66.67%

11/13/2020 WESTCHESTER                 6        50.00%    50.00%    50.00%    50.00%

           WESTERN NEW
11/13/2020 YORK                        5        60.00%    60.00%    60.00%    80.00%


           WESTERN
11/13/2020 PENNSYLVANIA                5        80.00%    80.00%    80.00%    80.00%

11/14/2020 ALABAMA                  2     50.00% 50.00% 50.00% 50.00%
11/14/2020 ALASKA                   0 N/A       N/A     N/A     N/A
11/14/2020 ALBANY                  29     96.55% 100.00% 100.00% 100.00%

11/14/2020 APPALACHIAN              8           50.00%    50.00%    50.00%    50.00%
11/14/2020 ARIZONA                 17           82.35%    88.24%    88.24%    88.24%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 29 of 32



                              Measured       Processing    1 Extra   2 Extra   3 Extra
                              Volume:        Score:        Day:      Days:     Days:
                              Inbound        Inbound       Inbound   Inbound   Inbound
Date       District           Ballots        Ballots       Ballots   Ballots   Ballots

11/14/2020 ARKANSAS                   1          100.00% 100.00% 100.00% 100.00%
11/14/2020 ATLANTA                   11           81.82% 90.91% 90.91% 90.91%

11/14/2020 BALTIMORE                 28           92.86%    92.86%    92.86%    92.86%

11/14/2020 BAY-VALLEY                16           87.50%    87.50%    87.50%    87.50%
11/14/2020 CAPITAL                   13           84.62%    84.62%    92.31%    92.31%

11/14/2020 CARIBBEAN                     3        66.67%    66.67%    66.67%    66.67%

11/14/2020 CENTRAL ILLINOIS              6        83.33%    83.33%    83.33%    83.33%

           CENTRAL
11/14/2020 PENNSYLVANIA              18           55.56%    61.11%    66.67%    66.67%

11/14/2020 CENTRAL PLAINS             9           66.67%    66.67%    66.67%    66.67%
11/14/2020 CHICAGO                   21           52.38%    52.38%    80.95%    80.95%

           COLORADO/WYO
11/14/2020 MING                      18           44.44%    44.44%    61.11%    61.11%

           CONNECTICUT
11/14/2020 VALLEY                    32           90.63%    90.63% 100.00% 100.00%

11/14/2020 DAKOTAS                   20           95.00% 95.00% 95.00% 95.00%
11/14/2020 DALLAS                     7          100.00% 100.00% 100.00% 100.00%
11/14/2020 DETROIT                   11           72.73% 72.73% 90.91% 100.00%

11/14/2020 FT WORTH                      7        71.43%    85.71%    85.71% 100.00%

11/14/2020 GATEWAY                       3        66.67%    66.67%    66.67%    66.67%

11/14/2020 GREATER BOSTON            11           72.73%    72.73%    72.73%    72.73%

11/14/2020 GREATER INDIANA               4        75.00%    75.00%    75.00%    75.00%

           GREATER
11/14/2020 MICHIGAN                      6        83.33%    83.33% 100.00% 100.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 30 of 32



                           Measured       Processing    1 Extra   2 Extra   3 Extra
                           Volume:        Score:        Day:      Days:     Days:
                           Inbound        Inbound       Inbound   Inbound   Inbound
Date       District        Ballots        Ballots       Ballots   Ballots   Ballots


           GREATER S
11/14/2020 CAROLINA               14          100.00% 100.00% 100.00% 100.00%

11/14/2020 GREENSBORO                 7        28.57%    42.86%    42.86%    42.86%


11/14/2020 GULF ATLANTIC          13           46.15%    46.15%    76.92%    76.92%

11/14/2020 HAWKEYE                10           80.00%    80.00%    80.00%    80.00%

11/14/2020 HONOLULU                   5       100.00% 100.00% 100.00% 100.00%

11/14/2020 HOUSTON                    5        40.00%    40.00%    40.00%    40.00%

11/14/2020 KENTUCKIANA                3        66.67%    66.67%    66.67%    66.67%

11/14/2020 LAKELAND                   3        66.67% 100.00% 100.00% 100.00%

11/14/2020 LONG ISLAND                4       100.00% 100.00% 100.00% 100.00%

11/14/2020 LOS ANGELES            39           87.18%    87.18%    87.18%    87.18%

11/14/2020 LOUISIANA                  3       100.00% 100.00% 100.00% 100.00%

11/14/2020 MID-AMERICA                4         0.00%     0.00%     0.00%     0.00%


11/14/2020 MID-CAROLINAS          10           70.00%    80.00%    80.00%    80.00%

11/14/2020 MISSISSIPPI                6       100.00% 100.00% 100.00% 100.00%

11/14/2020 NEVADA SIERRA          11           90.91%    90.91%    90.91%    90.91%

11/14/2020 NEW YORK                   3        33.33%    33.33%    33.33%    33.33%


           NORTHERN NEW
11/14/2020 ENGLAND                    4        25.00%    25.00%    25.00%    25.00%
         Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 31 of 32



                            Measured       Processing    1 Extra   2 Extra   3 Extra
                            Volume:        Score:        Day:      Days:     Days:
                            Inbound        Inbound       Inbound   Inbound   Inbound
Date       District         Ballots        Ballots       Ballots   Ballots   Ballots

           NORTHERN NEW
11/14/2020 JERSEY                      7       100.00% 100.00% 100.00% 100.00%

11/14/2020 NORTHERN OHIO               6        66.67%    83.33%    83.33%    83.33%

           NORTHERN
11/14/2020 VIRGINIA                    6        66.67%    66.67%    66.67%    66.67%

11/14/2020 NORTHLAND                   6        66.67%    66.67%    66.67%    66.67%

11/14/2020 OHIO VALLEY             13           84.62%    84.62%    92.31%    92.31%

11/14/2020 OKLAHOMA                    2       100.00% 100.00% 100.00% 100.00%


           PHILADELPHIA
11/14/2020 METROPO                 16           62.50%    68.75%    68.75%    68.75%

11/14/2020 PORTLAND                15           93.33%    93.33%    93.33%    93.33%

11/14/2020 RICHMOND                    5        60.00%    60.00%    60.00%    60.00%

11/14/2020 RIO GRANDE                  5        60.00%    80.00%    80.00%    80.00%

11/14/2020 SACRAMENTO              24          100.00% 100.00% 100.00% 100.00%


11/14/2020 SALT LAKE CITY              7       100.00% 100.00% 100.00% 100.00%

11/14/2020 SAN DIEGO               43           88.37%    88.37%    93.02%    93.02%


11/14/2020 SAN FRANCISCO               8        62.50%    62.50%    62.50%    62.50%

11/14/2020 SANTA ANA                8           62.50%    62.50%    87.50%    87.50%
11/14/2020 SEATTLE                 70           91.43%    91.43%    94.29%    94.29%

11/14/2020 SIERRA COASTAL          22           95.45%    95.45%    95.45%    95.45%

11/14/2020 SOUTH FLORIDA               3        66.67%    66.67%    66.67%    66.67%
        Case 1:20-cv-02405-EGS Document 112-4 Filed 11/16/20 Page 32 of 32



                          Measured       Processing    1 Extra   2 Extra   3 Extra
                          Volume:        Score:        Day:      Days:     Days:
                          Inbound        Inbound       Inbound   Inbound   Inbound
Date      District        Ballots        Ballots       Ballots   Ballots   Ballots

11/14/2020 SOUTH JERSEY          17           70.59%    70.59%    94.12%    94.12%

11/14/2020 SUNCOAST              12           58.33%    83.33%    83.33%    83.33%

11/14/2020 TENNESSEE              4           75.00%    75.00%    75.00%    75.00%
11/14/2020 TRIBORO               10           70.00%    70.00%    70.00%    70.00%

11/14/2020 WESTCHESTER           14           71.43%    78.57%    78.57%    78.57%

           WESTERN NEW
11/14/2020 YORK                      1       100.00% 100.00% 100.00% 100.00%


           WESTERN
11/14/2020 PENNSYLVANIA              3        66.67%    66.67%    66.67%    66.67%
